United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1257
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Lance Dewayne Cummings,                 *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: July 6, 2011
                                Filed: July 15, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Lance Cummings pleaded guilty to possessing with intent to distribute more
than 50 grams but less than 500 grams of a methamphetamine mixture, in violation of
21 U.S.C. § 841(a)(1). The district court1 sentenced him to the statutory minimum
of 60 months in prison and 4 years of supervised release. Cummings appeals. His
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that the court erred denying safety-valve relief under 18 U.S.C.



      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
§ 3553(f)(5) and USSG § 5C1.2(a)(5), and in declining to decrease his offense level
based on a mitigating role in the offense, pursuant to USSG § 3B1.2.

       We conclude that the district court did not clearly err by finding that Cummings
had not truthfully provided all information he had concerning the offense, and thus did
not satisfy the safety-valve requirements. See United States v. Alvarado-Rivera, 412
F.3d 942, 947 (8th Cir. 2005) (en banc). Because Cummings was subject to a
statutory minimum penalty of 60 months’ imprisonment, his challenge to the district
court’s decision on a minor-role reduction is moot. United States v. Bolanos, 409
F.3d 1045, 1049 (8th Cir. 2005).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment, and we
grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-